DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 9, 10 11 and 18 have been amended.  Claims 15 and 20 have been cancelled.  Claims 1-14 and 16-19 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-8 are drawn to a method for operation of a medical device which is within the four statutory categories (i.e. process).   Claim 9 is drawn to a non-transitory medium for operation of a medical device which is within the four statutory categories (i.e. manufacture).  Examiner notes that although the claim does not contain the term non-transitory, the instant specification discloses the computer readable medium is non-transitory.  Claims 10-14 and 16-19 are drawn to systems for operation of a medical device which is within the four statutory categories (i.e. machine).  
Claim 1 (Group I) recites: 

identifying, by the computing device, one or more event detection thresholds for the historical glucose measurement data;
identifying, by the computing device, a first plurality of event patterns within respective ones of a plurality of monitoring periods based on the historical glucose measurement data corresponding to the respective ones of the plurality of monitoring periods and the one or more event detection thresholds, wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data and wherein identifying the first plurality of event patterns comprises comparing the historical glucose measurement data associated with the respective ones of the plurality of monitoring periods to the one or more event detection thresholds; 
determining, by the computing device, a respective value for a confidence metric for each respective event pattern of the first plurality of event patterns based at least in part on a detection criterion associated with the respective event pattern of the first plurality of events, a respective subset of the historical glucose measurement data corresponding to the respective monitoring period of the plurality of monitoring periods associated with the respective event pattern, and an interval estimation metric associated with the historical glucose measurement data, wherein the confidence metric is indicative of a confidence or likelihood of occurrence of the respective event pattern of the first plurality of event patterns; and 
obtaining one or more therapy modification logic rules associated with each respective event pattern of the first plurality of event patterns; 
modifying a current therapy based on the obtained therapy modification logic rules and the confidence metric for each respective event pattern of the first plurality of event patterns; and 
outputting, by the computing device, signals that cause adjustments to operation of an infusion device based on the modified current therapy, including an increase or decrease in medication dosage.
The bolded limitations, given the broadest reasonable interpretation, cover a mathematical concept because it recites mathematical relationships, formulas, equations, and/or mathematical calculations and/or organizing human activity.  Any limitations not identified above as part of the mathematical concept/ method of organizing human activity are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 9 and 10 are identical as the abstract idea for Claims 1-8 (Group I).
Dependent Claims 2-8 and 11-14 and 16-19 include other limitations, for example Claim 2 recites prioritizing, by the computing device, the first plurality of event patterns based at least in part on the confidence metric, resulting in a prioritized list of event patterns, providing the one or more graphical indicia influenced by the prioritized list, Claims 3, 11 and 12 recite wherein providing the one or more graphical indicia Claim 4 recites wherein prioritizing the first plurality of event patterns comprises ordering the plurality of event patterns according to the confidence metric and the respective pattern guidance displays are ordered according to the confidence metric, Claims 5 and 18 recite wherein determining the respective value for the confidence metric comprises, for each respective event pattern: identifying one or more measurement data samples of the respective subset of the historical glucose measurement data corresponding to the respective monitoring period of the plurality of monitoring periods associated with the respective event pattern that satisfy the detection criterion; determining, for each respective measurement data sample of the one or more measurement data samples, a respective confidence value based on a difference between the respective measurement data sample and the detection criterion using the interval estimation metric, resulting in one or more confidence values; and calculating the respective value for the confidence metric for the respective event pattern based on the one or more confidence values, Claim 6 recites wherein calculating the respective value for the confidence metric comprises combining the one or more confidence values using Bayes' theorem, Claim 7 recites the historical glucose measurement data for the patient being provided by a sensing arrangement, wherein the interval estimation metric comprises a confidence interval associated with measurements by the sensing arrangement, Claim 8 recites the historical glucose measurement data for the patient being provided by a sensing arrangement, wherein Claim 13 recites wherein the computing device provides a snapshot graphical user interface display including the event detection region to a client computing device communicatively coupled to the computing device, the client computing device displaying the snapshot graphical user interface display on a display device associated therewith, Claim 14 recites wherein the medical device comprises a sensing arrangement and the interval estimation metric comprises a confidence interval associated with measurements by the sensing arrangement, Claim 16 recites wherein the database stores the interval estimation metric in association with the medical device, Claim 17 recites  wherein the medical device comprises a continuous glucose monitoring (CGM) device, and Claim 19 recites the medical device comprises a sensing arrangement; the interval estimation metric comprises a confidence interval associated with measurements by the sensing arrangement; and the respective value for the confidence metric for the respective event pattern is calculated by combining the one or more confidence values using Bayes' theorem, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims1, 9 and 10.
Furthermore, Claims 1-14 and 16-19 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a computing device, which amounts to merely invoking a tool to perform the abstract idea, e.g. see paragraphs [0087] and [0090] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of obtaining historical glucose measurement data for a patient from a database, which amounts to mere data gathering, and/or the recitation of sending signals, which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0087] and [0090] of the Specification discloses that the additional elements (i.e. computing device) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. obtaining and displaying data) that are well-understood, 
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives historical glucose measurement data, and transmits the data to a computing device over a network, for example the Internet;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. identifying event patterns, determining confidence values) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of glucose measurement data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing glucose measurement data 
Dependent Claims 2-8 and 11-19 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the prioritizing feature of dependent Claim 2) and/or performing repetitive calculations (e.g. the calculating respective value for the confidence metric feature of dependent Claims 5 and 6). 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-14 and 16-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (U.S. Pub. No. 2017/0049386 A1) in view of Davis (U.S. Pub. No. 2017/0220751 A1).
	Regarding claim 1, Abraham discloses a method for operation of a medical device, the method comprising: 
obtaining, by a computing device, historical glucose measurement data for a patient from a database (Paragraphs [0007-0008] discuss obtaining historical glucose data for a patient obtained over an analysis interval from a database.); 
identifying, by the computing device, one or more event detection thresholds for the historical glucose measurement data (Paragraph [0067] discusses identifying event thresholds for historical glucose measurements.); 
identifying, by the computing device, a first plurality of event patterns within respective ones of a plurality of monitoring periods based on the historical glucose measurement data corresponding to the respective ones of the plurality of monitoring 
determining, by the computing device, a respective value for a confidence metric for each respective event pattern of the first plurality of event patterns based at least in part on a detection criterion associated with the respective event pattern (Paragraphs [0008] and [0030] discuss determining confidence intervals for the analyzed data.), a respective subset of the historical glucose measurement data corresponding to the respective monitoring period of the plurality of monitoring periods associated with the respective event pattern of the first plurality of event patterns, and an interval estimation metric associated with the historical glucose measurement data, wherein the confidence metric is indicative of a confidence or likelihood of occurrence of the respective event pattern of the first plurality of event patterns (Paragraphs [0030], [0063] and [0068] discuss establishing an association between a respective subset of the historical measurement data and a corresponding event pattern and estimating percentages measurement values of the snapshot in time that is indicative of the likelihood of an event in an event pattern occurring.); 
but Abraham does not appear to explicitly disclose:

modifying a current therapy based on the obtained therapy modification logic rules and the confidence metric for each respective event pattern of the first plurality of event patterns; and 
outputting, by the computing device, signals that cause adjustments to operation of an infusion device based on the modified current therapy, including an increase or decrease in medication dosage.
Davis teaches:
obtaining one or more therapy modification logic rules associated with each respective event pattern of the first plurality of event patterns (Paragraph [0195] discusses obtaining patterns which are analyzed to determine therapy modifications.); 
modifying a current therapy based on the obtained therapy modification logic rules and the confidence metric for each respective event pattern of the first plurality of event patterns (Paragraph [0195] and [0198-0199] discuss modifying therapy based on results of pattern analysis and confidence metric for the data (paragraph [0211]).); and 
outputting, by the computing device, signals that cause adjustments to operation of an infusion device based on the modified current therapy, including an increase or decrease in medication dosage (Paragraphs [0198-0199] and [0206] discuss transmitting the amount of insulin that should be given based on any changes.).
Therefore, it would have been obvious to one of ordering skill in the art of healthcare at the time of filing to modify the event pattern analysis of Abraham to include sending signals regarding insulin dosage, as taught by Davis, in order to have Davis, Paragraph [0195]).” 

Regarding claim 2, Abraham discloses:
prioritizing, by the computing device, the first plurality of event patterns based at least in part on the confidence metric, resulting in a prioritized list of event patterns; and providing one or more graphical indicia influenced by the prioritized list (Paragraphs [0067-0068] discuss prioritizing the identified event patterns, which are presented via graphical indicia.).  

Regarding claim 3, Abraham discloses wherein providing the one or more graphical indicia comprises generating, by the computing device, a graphical user interface display comprising an event detection region including a respective pattern guidance display (Paragraphs [0030-0031] discuss a pattern guidance display.) for each respective event pattern of the prioritized list ordered in accordance with the prioritization (Paragraphs [0060], [0066] and [0068] discuss a pattern guidance display that is prioritized based on data generated event type analysis.).  

Regarding claim 4, Abraham discloses wherein prioritizing the first plurality of event patterns comprises ordering the plurality of event patterns according to the confidence metric and the respective pattern guidance displays are ordered according to the confidence metric (Paragraphs [0058] and [0067-0068] discuss ordering the event patterns according to probability.).  

Regarding claim 5, Abraham discloses wherein determining the respective value for the confidence metric comprises, for each respective event pattern: 
identifying one or more measurement data samples of the respective subset of the historical glucose measurement data corresponding to the respective monitoring period of the plurality of monitoring periods associated with the respective event pattern that satisfy the detection criterion (Paragraphs [0046], [0067] and [0081] discuss identify measurement values within the respective monitoring period associated with the event patterns for various types of detected events.); 
determining, for each respective measurement data sample of the one or more measurement data samples, a respective confidence value based on a difference between the respective measurement data sample and the detection criterion using the interval estimation metric, resulting in one or more confidence values (Paragraphs [0046-0048] discuss using the sample data to determine a probability of an event occurring.); and
calculating the respective value for the confidence metric for the respective event pattern based on the one or more confidence values (Paragraph [0049] discusses calculating a metric indicative of whether or not a segment is likely to occur or not based on the analysis.).  

Regarding claim 7, Abraham discloses:
the historical glucose measurement data for the patient being provided by a sensing arrangement (Paragraphs [0043] and [0055] discuss a sensing arrangement being used to obtain data.), wherein the interval estimation metric comprises a confidence interval associated with measurements by the sensing arrangement 

Regarding claim 8, Abraham discloses:
the historical glucose measurement data for the patient being provided by a sensing arrangement (Paragraphs [0043] and [0055] discuss a sensing arrangement being used to obtain data.), wherein the interval estimation metric comprises a confidence interval associated with measurements by the sensing arrangement (Paragraphs [0055] and [0058] discuss characterizing the likelihood of events based on data, which is obtained from the sensing arrangement.).  
2025Attorney Docket No. 317EP.001US01
Claim 9 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.  Claim 9 further requires a computer-readable medium having computer-executable instructions stored which are executed by a processing system, which is disclosed in Abraham paragraph [0122].
2025Attorney Docket No. 317EP.001US01
Claim 10 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 11 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 12 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.

Regarding claim 13, Abraham discloses wherein the computing device provides a snapshot graphical user interface display including the event detection region to a client computing device communicatively coupled to the computing device, the client computing device displaying the snapshot graphical user interface display on a display device associated therewith (Paragraphs [0063] and [0066] discuss a snapshot GUI which includes the identified events.  See also figure 7.  Paragraph [0069] discusses a computing device including a display suitable for presenting a snapshot GUI display.  Figure 1 shows the client device coupled to the system.).

Claim 14 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.
Regarding claim 16, Abraham discloses wherein the database stores the interval estimation metric in association with the medical device (Paragraph [0035] discuss the database storing data associated with the patient, including data related to the event detection, construed as including the interval estimation metric in association with the medical device.).  

Regarding claim 17, Abraham discloses wherein the medical device comprises a continuous glucose monitoring (CGM) device (Paragraphs [0005] and [0074 ] discuss continuously monitoring of glucose levels using glucose monitors.  Figure 5 also refers to CGM samples.).

Claim 18 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.

	
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Davis, in further view of Soni (U.S. Pub. No. 2016/0378937 A1).
Regarding claim 6, Abraham does not appear to explicitly disclose wherein calculating the respective value for the confidence metric comprises combining the one or more confidence values using Bayes' theorem.  

Soni teaches wherein calculating the respective value for the confidence metric comprises combining the one or more confidence values using Bayes' theorem (Paragraphs [0120-0121] discuss using a clustering algorithm Bayesian information criterion.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Abraham to include using Bayes’ theorem for the confidence metric, as taught by Soni, in order to “ranking the groups of clustered segments (Soni, Paragraph [0121]).”
Claim 19 recites substantially similar limitations as those already addressed in claims 6 and  7, and, as such, is rejected for similar reasons as given above.


Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered.
Claim Rejection Under 35 U.S.C. § 101
Examiner maintains the subject matter eligibility rejection as the claim recites “outputting…signals that cause adjustments to the operation of an infusion device based on the modified current therapy, including an increase or decrease in medication dosage (claim 1).”  The claim recites outputting a signal that causes adjustments to an operation of a device, which is construed as extra-solution activity.  The claim as currently drafted does not recite actually adjusting the operation of the device, which would result in a practical application.

Claim Rejection Under 35 U.S.C. § 112(b)
The section 112(b) rejections have been withdrawn in view of Applicant’s amendments. 

Claim Rejection Under 35 U.S.C. § 102/103
Applicant’s argument have been considered in view of the amendments which have a necessitated a new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/RACHELLE L REICHERT/Art Unit 3686